WOODLEY, Presiding Judge.
The offense is defrauding with a worthless check in the sum of $47.51; the punishment, six months in jail and a fine of $250.
The complaint and information alleged that the check was given to Sue Simpsoro. The evidence shows that it was given to Reva Sue Simp&ms. The surnames are not idem sonans and the state concedes that the variance is fatal. Brown v. State, 71 Texas Cr. Rep. 45, 158 S.W. 533; Vestal v. State, 162 Texas Cr. Rep. 223, 283 S.W. 2d 955; White v. State, 155 Texas Cr. Rep. 303, 234 S.W. 2d 876; Burks v. State, 88 Texas Cr. Rep. 294, 225 S.W. 1094; Loven v. State, 145 Texas Cr. Rep. 260, 167 S.W. 2d 515.
The judgment is reversed and the cause remanded.